Citation Nr: 1544403	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial disability rating in excess of 10 percent for supraventricular arrhythmia prior to February 21, 2012, and in excess of 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that reconsidered a December 2010 rating decision.  In July 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

An April 2012 rating decision granted the Veteran service connection for supraventricular arrhythmia and assigned an initial disability rating of 10 percent from July 23, 2009, to February 21, 2012, and a rating of 30 percent from that date.  In correspondence with a Congressman that was forwarded to the RO and received in November 2012, he expressed disagreement with the initial rating assigned by the April 2012 rating decision.  The Board construes such correspondence as a timely notice of disagreement.  Additionally, a May 2014 rating decision, in pertinent part, denied service connection for PTSD.  The Veteran submitted a timely notice of disagreement in May 2015.  A statement of the case (SOC) addressing those issues do not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand the issues of service connection for PTSD and entitlement to an increased initial rating for the service-connected supraventricular arrhythmia pending the issuance of an SOC to the appellant and receipt of a timely Substantive Appeals in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In a June 2015 notice of disagreement, the Veteran indicated he was appealing the denial of a January 2015 application for clothing allowance.  However, a decision denying the application for clothing allowance does not appear in the electronic record, and the June 2015 notice of disagreement is referred to the RO for appropriate action. 

The issues of service connection for PTSD and entitlement to an increased initial rating for the service-connected supraventricular arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his hypertension is reasonably shown to have been incurred during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for hypertension, no further discussion of the VCAA is required.  


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

On June 1973 service entrance examination, the Veteran's blood pressure was 130/70 (sitting).  Hypertension was not noted.  A December 1973 treatment note indicates he complained of heart palpitations.  His blood pressure was 170/80.  A February 1975 note shows his blood pressure was recorded as 144/70 and 130/80.  Later that month, it was 148/90.  In March 1975, his blood pressure was recorded as 148/90.  In October 1976, it was 130/98.  An April 1977 electrocardiogram (ECG) report indicates his blood pressure was 150/86.  Hypertension was assessed.  On April 1977 separation examination, his blood pressure was 150/80 (sitting), 146/90 (lying), and 146/90 (standing).  In an accompanying report of medical history, he reported having had high or low blood pressure.  The examiner noted the Veteran reported he had high blood pressure during a civilian job physical.  Borderline hypertension was diagnosed.  A five-day blood pressure average of 130/91 was noted.  

Private treatment records show the Veteran's blood pressure was 133/82 in September 2006.  A June 2007 urgent care note indicates he complained of heart palpitations.  His blood pressure was recorded as 136/88 and 143/90.  He was noted to have elevated blood pressure.  It was recorded as 129/88 (sitting) and126/90 (standing) prior to an exercise stress test later in June 2007.  It rose to a maximum 155/47 during the test.  His blood pressure was 142/94 in August 2007 and 148/94 in September 2007, and hypertension was diagnosed.  

In a July 2010 letter, the Veteran's private treating physician noted the Veteran's history of hypertension dated back to his April 1977 separation examination.  He opined it was more likely as not that cardiac disabilities, including sustained and non-sustained ventricular tachycardia (SVT and NSVT, respectively) originated during his active duty service because they were caused by his hypertension, indicating he believed it too had its onset during his active duty service.  

On May 2011 VA examination, hypertension was diagnosed.  The examiner opined it was less likely as not caused by or a result of the Veteran's pre-hypertension during service.  He reasoned the Veteran was diagnosed with hypertension in 2007, 30 years after he separated from service.  He noted treatment records show blood pressure readings were within normal limits on two separate occasions in September 2006 and June 2007.  

In a September 2011 letter, the same private treating physician who drafted the July 2010 letter noted above, opined it was as likely as not that the Veteran's hypertension originated during the Veteran's period of active duty service.  He noted hypertension was clearly documented on his April 1977 separation examination.  

The credibility and weight to be attached to medical opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The May 2011 VA examiner reasoned the Veteran's hypertension was not related to service, in part, because he had "pre-hypertension" in service.  However, the examiner did not address the assessment of "hypertension" on the April 1977 ECG or explain why the April 1977 separation examination blood pressure readings did not indicate hypertension rather than pre-hypertension or "borderline hypertension," as it was noted on the examination report, even though the noted five-day blood pressure average of 130/91 appears to indicate he had hypertension as defined by VA regulation.  The probative value of the opinion is, therefore, reduced.

The private treatment provider's June 2010 and September 2011 opinions are supportive of the Veteran's claim and reasonably appears to contemplate a factual history that is consistent with the evidence of record.  The provider's reference to the Veteran's in-service blood pressure measurements evidences his review of his STRs.  Accordingly, the Board finds his opinion highly probative.  

In sum, the competent and credible September 2007 diagnosis shows the Veteran currently has hypertension.  His STRs show he elevated blood pressure and was assessed with hypertension in service.  Finally, the treatment provider's competent and credible June 2010 and September 2011 medical opinions state that his current hypertension began in service.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

As explained in the Introduction, an April 2012 rating decision granted the Veteran service connection for supraventricular arrhythmia and assigned an initial disability rating of 10 percent from July 23, 2009, to February 21, 2012, and a rating of 30 percent from that date, and a May 2014 rating decision, in pertinent part, denied service connection for PTSD.  He submitted timely notice of disagreements in November 2012 and May 2015, respectively.  A statement of the case (SOC) addressing those issues do not appear in the record.  The current lack of an SOC with respect to those issues is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran that addresses the issues of entitlement to service connection for PTSD and entitlement to an increased initial rating for the service-connected supraventricular arrhythmia.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeals of those issues to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


